Citation Nr: 0735844	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for headaches, orthostatic blood pressure 
changes, and paraspinal leakage following treatment at a VA 
facility.

2.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the veteran's above stated 
claims.  A hearing before the undersigned Veterans Law Judge 
at the RO was held in March 2006.

The matter of a temporary total rating based on convalescence 
following February 2005 VA medical treatment was denied in a 
January 2006 rating action.  The veteran filed a notice of 
disagreement and the matter was the subject of a statement of 
the case in March 2006.  However, a substantive appeal was 
not filed and that matter is not currently before the Board.  

The issue of entitlement to individual unemployability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran underwent a left L4-5 epidural steroid 
injection on June 3, 2003, at the Salt Lake City, Utah, VA 
Medical Center.

2. A preponderance of the evidence is against a finding that 
the veteran incurred any additional disability, to include 
headaches, orthostatic blood pressure changes, and paraspinal 
leakage, as a result of this treatment.  


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for additional 
disability, to include headaches, orthostatic blood pressure 
changes, and paraspinal leakage, following a June 2003 
epidural steroid injection at the Salt Lake City, Utah, VA 
Medical Center, is not warranted.  38 U.S.C.A. §§ 1151, 7104 
(West 2002 & Supp. 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated June 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.

The veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met, as to 
the veteran's claim of compensation under 38 U.S.C.A. § 1151.

The veteran contends that he currently has headaches, 
orthostatic blood pressure changes, and paraspinal leakage 
which are related to an epidural steroid injection procedure 
he underwent in June 2003 at a VA medical facility.

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2007).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability or died does not establish cause.  38 C.F.R. § 
3.361(c) (1) (2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2007).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2007).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2007).

Initially, there is no evidence of record to indicate, nor 
does the veteran allege, that the VA provided him any 
treatment without his consent.  The June 2003 VA record of 
the steroid injection indicates that the veteran provided 
informed consent, and the veteran stated, in his hearing 
testimony before the Board in March 2006, that he did sign a 
consent form.  

As to question of whether the veteran incurred additional 
disability due to this procedure however, the Board finds 
that the preponderance of the evidence of record indicates 
that he did not.  

In the record from the veteran's June 3, 2003 procedure, no 
problems are noted.  It was stated that the veteran had no 
complications or significant blood loss at the time of 
injection, and left the hospital in stable condition.  The 
procedure was specifically noted to be a successful left L4-5 
epidural steroid injection.

In late June 2003, the veteran was seen in the emergency room 
with complaints of diaphoresis and tiredness.  The veteran at 
that time was diagnosed with dehydration, and noted to have 
poorly controlled diabetes.  It was found most likely that 
his reports of dizziness were caused by prior dehydration.

The veteran was seen in late July 2003 with reports of 
headache, general malaise, and vertigo, which he related to 
his June 2003 epidural procedure.  The examiner indicated 
that an initial evaluation of potential meningitic or spinal 
fluid leak causing the veteran's symptoms appeared to be 
negative.  

A late July 2003 report of lumbar MRI noted a small amount of 
fluid within the paraspinal tissues; however it was stated to 
be not diagnostic for CSF leak or psuedomeningocele.

An August 2003 report of VA outpatient treatment indicated 
that the veteran, who had been a diabetic for over 20 years, 
had chronic headaches, dizziness, and weakness for the past 
few months on and off, which had gotten progressively worse 
over the last 6 weeks, to the point of now being basically a 
constant experience.  His wife noted that he had been 
orthostatic on and off for the last 6 weeks.  The veteran's 
prior emergency room treatment for dehydration was noted.  
The examiner indicated that the veteran was diagnosed with 
orthostatic hypotension, question of vasomotor, secondary to 
diabetes.  The Board finds this opinion particularly 
probative because it was made shortly after the onset of the 
veteran's symptoms, and clearly made after a review of the 
veteran's private treatment records, such as his prior 
hospital visit.

A report of VA neurosurgery consult dated July 2005 indicates 
that the veteran had polyneuropathies with both axial and 
demyelinating ongoing disease secondary to his diabetes.  
There was also superimposed a mild to moderate chronic right 
sided L5 radiculopathy.  The veteran at that time reported 
pain in the medial aspect of his thighs and groin area and 
occasionally some pain in the top of his feet.  None of the 
veteran's symptoms, MRI studies, or EMG studies correlated 
with one another, and the examiner indicated there was no way 
of determining exactly the origin of the pathology that was 
causing the veteran's symptoms.

The Board finds particularly probative the opinion contained 
in a December 2005 report of VA examination.  At that time, 
the veteran was examined, and the examiner thoroughly 
reviewed the veteran's history; including his diabetic 
history, his neuropathy prior to his procedure in June 2003, 
and his reports of pain, headaches, and increased neuropathy 
subsequent to his June 2003 epidural steroid injection.  The 
examiner offered an opinion, based on the evidence of record 
and his examination, that the veteran's peripheral motor and 
peripheral sensory neuropathy was secondary to his long 
standing insulin dependent diabetes.  The examiner also 
indicated that the epidural block performed on the veteran on 
June 2003 did not cause or aggravate his underlying 
neurological deficit in the lower extremities, which the 
examiner again indicated was totally secondary to the 
veteran's non service connected diabetes.  The examiner 
concluded that, after a review of the veteran's claims file, 
there was no carelessness, negligence, lack of proper skill, 
or error in judgment or similar instance of fault on the part 
of VA at the time the epidural steroid block was performed in 
June 2003.  The Board finds this opinion particularly 
probative because it was clearly made based on a thorough 
review of the evidence of record, and an examination of the 
veteran.

The Board notes that the veteran's wife has offered her 
opinion, both in statements and in her hearing testimony, 
that the veteran does have disability as a result of his June 
2003 procedure, and the Board acknowledges that some 
probative value must be given her testimony, particularly in 
light of her level of medical expertise as a nurse.  However, 
the Board finds that the probative value of the veteran's 
wife's testimony is outweighed by other evidence of record, 
as cited above, which does not indicate that the veteran 
incurred additional disability as a result of his June 2003 
epidural steroid injection.      

The Board also notes an October 2005 report from a VA pain 
clinic that indicated that the veteran incurred a dural 
puncture in June 2003, resulting in a headache and diffuse 
neurologic symptoms in his extremities.  However, the report 
is of limited probative value.  Unlike the December 2005 
report, the examiner did not review the claims folder and 
there was no rationale for the statements made.   It is not 
clear whether this was the report of a clinical history or an 
informed medical opinion.

Thus, the Board finds, considering the evidence above and all 
relevant evidence of record, that the veteran does not have 
disability related to his June 2003 epidural steroid 
injection.  The evidence clearly shows that the majority of 
the symptomatology that the veteran attributes to this 
procedure is actually secondary to his non service connected 
chronic and severe diabetes.

In view of this finding, that the veteran does not have any 
additional disability related to his procedure, the Board 
concludes that entitlement to disability compensation under 
the provisions of 38 U.S.C.A. § 1151 for the residuals of an 
epidural steroid injection, to include headaches, orthostatic 
blood pressure changes, and paraspinal leakage, is not 
established.  As the preponderance of the evidence is against 
the veteran's claim, the benefit-of- the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for headaches, orthostatic blood pressure 
changes, and paraspinal leakage following treatment at a VA 
facility, is denied.


REMAND

As to the issue of entitlement to individual unemployability 
(TDIU), the Board notes that the veteran does have several 
service connected disabilities that likely impact his 
employability; the most serious being his service connected 
tinea coporis/tinea pedis, currently assigned a 50 percent 
evaluation.  However, the evidence shows that the veteran 
also has significant nonservice connected disabilities, such 
as his diabetes mellitus, which clearly also impact his 
employability.  As such, the veteran should be provided with 
a VA examination, in order that the question of what impact 
the veteran's service connected disabilities alone may have 
on the veteran's employability can be addressed.


Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a VA 
examination to determine the impact of his 
service-connected disabilities (tinea 
corporis/tinea pedis, cervical spine 
disorder, cervical neuropathy, history of 
incision and drainage of the left index 
finger secondary to tenosynovitis, and 
disfigurement due to cone loss and partial 
loss of function of the right foot, 
associated with tinea corporis/tinea pedis) 
on employability.  The examiner is 
specifically requested to provide an opinion 
as to the extent that the veteran's service-
connected disabilities interfere with his 
ability to work.  All findings, and the 
reasons and bases therefore, should be set 
forth in detail.  The claims folder must be 
available for review in conjunction with the 
examination.

2. Upon completion of the requested 
development and any additional development 
deemed appropriate, the RO should 
readjudicate the veteran's claim for 
entitlement to TDIU.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


